In an action for divorce, in which the defendant husband counterclaimed for divorce, (1) plaintiff appeals from a judgment of the Supreme Court, Putnam County, dated August 12, 1975, which, after a nonjury trial, dismissed the complaint and granted the defendant a divorce on the ground of plaintiff’s cruel and inhuman treatment and (2) defendant cross-appeals from so much of the said judgment as failed to cancel certain arrears pursuant to a pendente lite support order. Judgment affirmed, without costs or disbursements. The judgment was amply supported by the evidence. No liability for the payment of arrears of pendente lite support payments is fixed therein, or in any other order. Hopkins, Acting P. J., Martuscello, Latham and Damiani, JJ., concur.